DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Response to amendment
3.	This is a non-Final Office action in response to applicant’s remarks/arguments filed on 02/05/2021. 
4.	Status of the claims:
	•	Claims 1, 3, 5 have been amended.
•	Claims 1-6 are currently pending and have been examined.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see the rejection below.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.   	Regarding claims 1-6, the phrase “likely” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “or the like”), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Regarding claims 1-6, the phrase “likely” recited in the claims renders the claims vague and indefinite because the phrase “likely” creates ambiguity.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (US 20120020319 A1) in view of Petersen et al. (US 20090275323 A1).

Regarding claim 1, Song discloses a radio station (e.g. base station of Fig. 4) comprising: a processor (included as needed) configured to communicate with a radio terminal by cooperating with another radio station (Fig. 1 depicts wherein the base station is communication with mobile device); and 
a transmitter (e.g. antenna of Fig. 6) configured to transmit, to the another radio station, first control information (para. 106: the first indication unit 101 indicates that base station a, b cooperatively serve as the service base station of mobile terminal 0 and transmit, by utilizing the same time-frequency resource: T1F1, downlink signal to mobile terminal 0), wherein the first control information comprises: information regarding a radio resource that is likely to be allocated to the radio terminal in a first cell managed by the radio station, for communication with the radio terminal in cooperation with the another radio station (para. 106: transmit, by utilizing the same time-frequency resource: T1F1, downlink signal to mobile terminal 0).
Song does not appear to explicitly disclose the first control information comprises information of an identifier (cell ID) of the first cell.
 Petersen, from a similar field of endeavor, discloses the first control information comprises information of an identifier (cell ID) of the first cell (Petersen, para. 39: the network configuration information can include network configuration parameters, such as the identification of which cell the neighboring eNode-B is located).


Regarding claim 2, Song discloses the radio station according to claim 1, further comprising: a receiver (e.g. receiving unit 204) configured to receive, from the another radio station, second control information including: information regarding a radio resource that is likely to be allocated to the radio terminal in a second cell managed by the another radio station for communication with the radio terminal in cooperation with the another radio station (Song, para. 106: the first indication unit 101 indicates any 2 of the 3 base station: a, b, c or all the 3 base stations to transmit the downlink signal to the mobile terminal via the same time-frequency resource: T1FI).
Song does not appear to explicitly disclose the second control information comprises information of an identifier (cell ID) of the first cell.
 Petersen discloses the second control information comprises information of an identifier (cell ID) of the first cell (Petersen, para. 39: the network configuration information can include network configuration parameters, such as the identification of which cell the neighboring eNode-B is located).

 
Regarding claim 3, Kim discloses a communication method for a radio station (e.g. base station of Fig. 4), the method comprising: communicating with a radio terminal by cooperating with another radio station (Fig. 1 depicts wherein the base station is communication with mobile device); and
transmitting, to the another radio station, first control information (para. 106: the first indication unit 101 indicates that base station a, b cooperatively serve as the service base station of mobile terminal 0 and transmit, by utilizing the same time-frequency resource: T1F1, downlink signal to mobile terminal 0), wherein the first control information comprises: information regarding a radio resource that is likely to be allocated to the radio terminal in a first cell managed by the radio station, for communication with the radio terminal in cooperation with the another radio station (para. 106: transmit, by utilizing the same time-frequency resource: T1F1, downlink signal to mobile terminal 0).

 Petersen, from a similar field of endeavor, discloses the first control information comprises information of an identifier (cell ID) of the first cell (Petersen, para. 39: the network configuration information can include network configuration parameters, such as the identification of which cell the neighboring eNode-B is located).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Song with the teaching of Petersen by using the above features into the invention of Song such as the first control information comprises information of an identifier (cell ID) of the first cell as taught by Petersen. The motivation for doing so would have been to provide a system, which includes a first base station, including a processor configured to create a first message which includes network configuration information, and a transmitter configured to broadcast the first message over a broadcast channel to a second base station.

Regarding claim 4, Kim discloses the communication method according to claim 3, the method further comprising: the radio station (e.g. base station of Fig. 4) receiving, from the another radio station, second control information including: information regarding a radio resource that is likely to be allocated to the radio terminal in a second cell managed by the another radio station, for communication with the radio terminal in cooperation with the another station (Song, para. 106: the first indication unit 101 indicates any 2 of the 3 base station: a, b, c or all the 3 base stations to transmit the downlink signal to the mobile terminal via the same time-frequency resource: T1FI).
Song does not appear to explicitly disclose the second control information comprises information of an identifier (cell ID) of the first cell.
 Petersen discloses the second control information comprises information of an identifier (cell ID) of the first cell (Petersen, para. 39: the network configuration information can include network configuration parameters, such as the identification of which cell the neighboring eNode-B is located).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Song with the teaching of Petersen by using the above features into the invention of Song such as the first control information comprises information of an identifier (cell ID) of the first cell as taught by Petersen. The motivation for doing so would have been to provide a system, which includes a first base station, including a processor configured to create a first message which includes network configuration information, and a transmitter configured to broadcast the first message over a broadcast channel to a second base station.

Regarding claim 5, Kim discloses a radio communication system comprising a radio station (e.g. base station of Fig. 4), wherein the radio station comprises:
a processor (included as needed) configured to communicate with a radio terminal by cooperating with another radio station (Fig. 1 depicts wherein the base station is communication with mobile device); and a transmitter (included as needed) configured to transmit, to the another radio station, first control information (para. 106: the first indication unit 101 indicates that base station a, b cooperatively serve as the service base station of mobile terminal 0 and transmit, by utilizing the same time-frequency resource: T1F1, downlink signal to mobile terminal 0), wherein the first control information comprises: information regarding a radio resource that is likely to be allocated to the radio terminal in a first cell managed by the radio station, for communication with the radio terminal in cooperation with the another radio station (para. 106: transmit, by utilizing the same time-frequency resource: T1F1, downlink signal to mobile terminal 0).
Song does not appear to explicitly disclose the first control information comprises information of an identifier (cell ID) of the first cell.
 Petersen, from a similar field of endeavor, discloses the first control information comprises information of an identifier (cell ID) of the first cell (Petersen, para. 39: the network configuration information can include network configuration parameters, such as the identification of which cell the neighboring eNode-B is located).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Song with the teaching of Petersen by using the above features into the invention of Song such as the first control information comprises information of an identifier (cell ID) of the first cell as taught by Petersen. The motivation for doing so would have been to provide a system, which includes a first base station, including a processor configured to create a first message which includes network configuration information, and a transmitter configured to broadcast the first message over a broadcast channel to a second base station.

Regarding claim 6, Kim discloses the radio communication system according to claim 5, wherein the radio station (e.g. base station of Fig. 4) further comprises: a receiver (e.g. receiving unit 204) configured to receive, from the another radio station, second control information including: information regarding a radio resource that is likely to be allocated to the radio terminal in a second cell managed by the another radio station, for communication with the radio terminal in cooperation with the another radio station (Song, para. 106: the first indication unit 101 indicates any 2 of the 3 base station: a, b, c or all the 3 base stations to transmit the downlink signal to the mobile terminal via the same time-frequency resource: T1FI).
Song does not appear to explicitly disclose the second control information comprises information of an identifier (cell ID) of the first cell.
 Petersen discloses the second control information comprises information of an identifier (cell ID) of the first cell (Petersen, para. 39: the network configuration information can include network configuration parameters, such as the identification of which cell the neighboring eNode-B is located).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Song with the teaching of Petersen by using the above features into the invention of Song such as the first control information comprises information of an identifier (cell ID) of the first cell as taught by Petersen. The motivation for doing so would have been to provide a system, which includes a first base station, including a processor configured to create a first message which includes network configuration information, and a transmitter configured to broadcast the first message over a broadcast channel to a second base station.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
a)	Chun et al. (US 20060274690 A1) discloses a method that involves configuring a data block in which existing data to be transmitted is placed according to a priority scheme, scheduled and non-scheduled transmissions. The control information having higher priority than the existing data is placed in the data block on determining that the control information is to be transmitted. The data block is transmitted, after placing the control information.. 
b)	Kim et al. (US 20060293056 A1) discloses a method that involves sending data signal using allocated radio resource and scrambling sequence to user equipment (UE), pilot signal for identification of serving cell using specific radio resource and scrambling sequence by serving cell. A specific data signal identical to data signal and specific pilot signal for identification of non-receiving cell are sent using specific radio resource and specific scrambling sequence. A combination indication of non-serving cell that sends specific data signal combinable with data signal, is transmitted.                                                                                                                                                                                 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466